UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 27, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-9792 Cavalier Homes, Inc. (Exact name of registrant as specified in its charter) Delaware 63-0949734 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 32 Wilson Boulevard 100, Addison, Alabama 35540 (Address of principal executive offices) (Zip Code) (256) 747-9800 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 22, 2008 Common Stock, $0.10 Par Value 18,429,580 Shares [INDEX] INDEX CAVALIER HOMES, INC. FORM 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited): Condensed Consolidated Statements of Operations for the Quarter and Year-to-Date ended September 27, 2008 and September 29, 2007 3 Condensed Consolidated Balance Sheets as of September 27, 2008 and December31, 2007 4 Condensed Consolidated Statements of Cash Flows for the Year-to-Date ended September 27, 2008 and September 29, 2007 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and ResultsofOperations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4T. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1a. Risk Factors 26 Item 6. Exhibits 26 SIGNATURES 27 - 2 - [INDEX] PART I. FINANCIAL INFORMATION Item 1. Financial Statements CAVALIER HOMES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share amounts) Quarter Ended Year-to-Date Ended September 27, 2008 September 29, 2007 September 27, 2008 September 29, 2007 Revenue $ 39,012 $ 51,703 $ 139,618 $ 157,414 Cost of sales 31,633 45,654 114,296 136,748 Gross profit 7,379 6,049 25,322 20,666 Selling, general and administrative expenses 7,578 8,936 24,277 28,493 Restructuring charge 159 159 Operating income (loss) (199 ) (3,046 ) 1,045 (7,986 ) Other income (expense): Interest expense (116 ) (162 ) (352 ) (472 ) Other, net 150 122 470 268 34 (40 ) 118 (204 ) Income (loss) before income taxes and equity in earnings (losses) of equity-method investees (165 ) (3,086 ) 1,163 (8,190 ) Income tax provision (benefit) (6 ) 23 89 79 Equity in earnings (losses) of equity-method investees (9 ) 367 114 767 Net income (loss) $ (168 ) $ (2,742 ) $ 1,188 $ (7,502 ) Net income (loss) per share: Basic $ (0.01 ) $ (0.15 ) $ 0.06 $ (0.41 ) Diluted $ (0.01 ) $ (0.15 ) $ 0.06 $ (0.41 ) Weighted average shares outstanding: Basic 18,411 18,383 18,402 18,376 Diluted 18,411 18,383 18,419 18,376 The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - [INDEX] CAVALIER HOMES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) September 27, 2008 (unaudited) December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 23,413 $ 22,043 Accounts receivable, less allowance for losses of $170 (2008) and $106 (2007) 9,578 6,208 Current portion of notes and installment contracts receivable, including held for resale of $5,942 (2008) and $5,688 (2007) 6,078 5,761 Inventories 19,269 20,537 Other current assets 914 3,681 Total current assets 59,252 58,230 Property, plant and equipment, net 26,164 27,824 Installment contracts receivable, less allowance for credit losses of $805 (2008) and$725 (2007) 1,298 3,264 Other assets 1,983 2,059 Total assets $ 88,697 $ 91,377 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt and capital lease obligation $ 1,427 $ 834 Note payable under retail floor plan agreement 587 510 Accounts payable 5,474 4,720 Amounts payable under dealer incentives 3,061 3,619 Estimated warranties 11,200 11,720 Accrued insurance 5,431 5,158 Accrued compensation and related withholdings 3,194 2,846 Reserve for repurchase commitments 1,040 1,131 Progress billings 3,546 Other accrued expenses 3,363 3,384 Total current liabilities 34,777 37,468 Long-term debt and capital lease obligation, less current portion 2,330 3,678 Other long term liabilities 253 247 Total liabilities 37,360 41,393 Commitments and contingencies (Note 8) Stockholders’ equity: Series A Junior Participating Preferred stock, $0.01 par value; 200,000 shares authorized, none issued Preferred stock, $0.01 par value; 300,000 shares authorized, none issued Common stock, $0.10 par value; 50,000,000 shares authorized; 19,412,880 sharesissued; 18,429,580 outstanding 1,941 1,941 Additional paid-in capital 59,146 59,126 Deferred compensation (40 ) (185 ) Retained deficit (5,928 ) (7,116 ) Treasury stock, at cost; 983,300 shares (3,782 ) (3,782 ) Total stockholders’ equity 51,337 49,984 Total liabilities and stockholders’ equity $ 88,697 $ 91,377 The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - [INDEX] CAVALIER HOMES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Year-to-Date Ended September 27, 2008 September 29, 2007 Operating activities: Net income (loss) $ 1,188 $ (7,502 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation 1,593 1,628 Stock-based compensation 165 188 Provision for credit and accounts receivable losses 490 231 (Gain) loss on sale of property, plant and equipment (86 ) 41 Other, net (114 ) (767 ) Installment contracts purchased for resale (25,954 ) (42,257 ) Sale of installment contracts purchased for resale 25,138 40,274 Principal collected on installment contracts purchased for resale 34 64 Changes in assets and liabilities: Accounts receivable, net (7,008 ) (13,525 ) Inventories 1,268 (6,031 ) Accounts payable 754 2,531 Amounts payable under dealer incentives (558 ) 244 Accrued compensation and related withholdings 348 432 Other assets and liabilities 181 1,694 Net cash used in operating activities (2,561 ) (22,755 ) Investing activities: Proceeds from dispositions of property, plant and equipment 109 71 Capital expenditures (319 ) (2,165 ) Notes and installment contracts purchased for investment (600 ) (815 ) Sale of installment contracts purchased for investment 4,414 Principal collected on notes and installment contracts purchased for investment 580 1,403 Other investing activities 454 784 Net cash provided by (used in) investing activities 4,638 (722 ) Financing activities: Net borrowings on note payable under revolving line of credit 8,000 Net borrowings on note payable under retail floor plan agreement 77 1,239 Payments on long-term debt (784 ) (930 ) Proceeds from exercise of stock options 50 Net cash provided by (used in) financing activities (707 ) 8,359 Net increase (decrease) in cash and cash equivalents 1,370 (15,118 ) Cash and cash equivalents at beginning of period 22,043 25,967 Cash and cash equivalents at end of period $ 23,413 $ 10,849 Supplemental disclosures: Cash paid for (received from): Interest $ 272 $ 450 Income taxes $ (9 ) $ (858 ) Non-cash investing and financing activities: Property, plant and equipment acquired through capital lease transaction $ 29 $ Note received on sale of property, plant & equipment $ 392 $ Retail assets sold for assumption of note payable, net of note receivable of $447 $ $ 1,793 The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - [INDEX] CAVALIER HOMES, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited – dollars in thousands except per share amounts) 1. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES The condensed consolidated balance sheet as of December 31, 2007, which has been derived from audited financial statements, and the unaudited interim condensed consolidated financial statements have been prepared in compliance with standards for interim financial reporting and Form 10-Q instructions and thus do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, these statements contain all adjustments necessary to present fairly our financial position as of September 27, 2008, and the results of operations for the quarter and year-to-date periods ended September 27, 2008 and September 29, 2007, and the results of our cash flows for the year-to-date periods ended September 27, 2008 and September 29, 2007. All such adjustments are of a normal, recurring nature. The results of operations for the quarter and year-to-date periods ended September 27, 2008 are not necessarily indicative of the results to be expected for the full year. The information included in this Form 10-Q should be read in conjunction with Management’s Discussion and Analysis and financial statements and notes thereto included in our 2007 Annual Report on Form 10-K. For a description of our significant accounting policies used in the preparation of our consolidated financial statements, see Note 1 of Notes to Consolidated Financial Statements in our 2007 Annual Report on Form 10-K. We report two net income (loss) per share numbers, basic and diluted, which are computed by dividing net income (loss) by the weighted average shares outstanding (basic) or weighted average shares outstanding assuming dilution (diluted), as detailed below: Quarter Ended Year-to-Date Ended September 27, 2008 September 29, 2007 September 27, 2008 September 29, 2007 Net income (loss) $ (168 ) $ (2,742 ) $ 1,188 $ (7,502 ) Weighted average shares outstanding: Basic 18,411 18,383 18,402 18,376 Effect of potential common stock from the exercise of stock options 17 Diluted 18,411 18,383 18,419 18,376 Net income (loss) per share: Basic $ (0.01 ) $ (0.15 ) $ 0.06 $ (0.41 ) Diluted $ (0.01 ) $ (0.15 ) $ 0.06 $ (0.41 ) Weighted average option shares excluded from computation of diluted loss per share because their effect is anti-dilutive 537 836 552 909 Restricted common stock outstanding issued to employees as of September 27, 2008 totaling 13,332 shares has been excluded from the computation of basic earnings (loss) per share since the shares are not vested and remain subject to forfeiture. Certain amounts from the prior year periods have been reclassified to conform to the 2008 presentation. 2. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In September 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 157, Fair Value Measurements, which defines fair value, establishes guidelines for measuring fair value and expands disclosures regarding fair value measurements.
